COURT OF APPEALS FOR THE
                                     FIRST DISTRICT OF TEXAS AT HOUSTON

                                                ORDER ON MOTION
Cause Number:              01-14-00375-CR
Trial Court Cause
Number:                    1396922
Style:                     William D. Driver
                           v The State of Texas
Date motion filed*:        August 13, 2014
Type of motion:            Motion to Remand for Additional Findings of Fact and Conclusions of Law
Party filing motion:       Appellant
Document to be filed:

Is appeal accelerated?      YES        NO

Ordered that motion is:

             Granted
                    If document is to be filed, document due:
                       Absent extraordinary circumstances, the Court will not grant additional motions to extend time

             Denied
             Dismissed (e.g., want of jurisdiction, moot)
             Other:


Judge's signature: /s/ Michael Massengale
                          Acting individually          Acting for the Court

Panel consists of

Date: August 27, 2014